Citation Nr: 1815006	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-01 795	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 6, 2011 and in excess of 70 percent from January 6, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970 and September 1973 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a videoconference hearing before a Veteran's Law Judge in April 2013. A transcript of the hearing was prepared and associated with the claims file.

The Board remanded this matter in January 2014 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC) was issued by the RO in January 2015.


FINDINGS OF FACT

On April 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran called VA stating that he had been scheduled for a VA examination for PTSD but that he wished to withdraw his claim for increase for PTSD, which a VA employee documented the discussion in detail that she had with the Veteran. See VA Form 27-0820, Report of General Information, dated April 24, 2017. In May 2017, VA notified the Veteran that his appeal in regard to his claim for an increased rating for PTSD was discontinued based on the April 24, 2017, contact he had made with VA. It specifically told the Veteran that if he did not intend to withdraw his claim, he could inform VA within 30 days and it would consider his claim as filed as of the date it was previously submitted. The letter was sent to the Veteran's address of record and was not returned as undeliverable, which allows the Board to presume that the Veteran received it. Additionally, the Veteran did not respond with a statement that he wanted to continue his appeal. 

The Board is aware that the Veteran's representative submitted a written brief presentation in February 2018, which did not address the documents discussed above regarding the Veteran's expression of intent to withdraw the issue. The Board finds as fact that the evidence establishes that the Veteran intended to withdraw his claim for increase for PTSD. The April 2017 Report of General Information, which documented in detail the Veteran's intent to withdraw this issue, the May 2017 letter to the Veteran wherein VA told the Veteran that his claim was being discontinued, but that he could contact VA within 30 days and it would continue his appeal, and the Veteran not responding to the letter, establishes that the Veteran intended to withdraw the claim for increase for PTSD. The Board finds that the Veteran is in the best position to know what he wanted to do regarding this issue versus the representative, whose written brief presentation was essentially boilerplate. 

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


